Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 May 2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. The independent claims recite a method for processing an SQL statement, including two determination steps that analyze the content of the SQL statement and, in response to the determination steps, a result of modifying the SQL statement by removing a sort operation and replacing the sort operation with one or more operations for generating an equivalent output, and providing the modified SQL statement to an execution engine for executing the modified SQL statement. This is a mental process because it merely involves analyzing the current language in an SQL query and modifying the SQL query in response to the analysis and providing the SQL statement to an execution engine. A human mind possessing the SQL query and knowing these rules could perform this analysis, modify the query, and provide the modified query to a computer for execution. It is noted that the claims do not actually execute the modified SQL statement or provide results. 
This judicial exception is not integrated into a practical application because the claimed language does not improve the functioning of a computer or any technical field, does not use the judicial exception with a particular machine, and does not apply or use the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. While the claims modify a query, the query is only provided to an execution engine. The query is never executed. Because the query is never executed, any efficiency gains resulted from executing the query are not seen. 
Additionally, the examples of query transformations from the specification that result in measurable efficiency gains (such as described in paragraphs [0059]-[0060], [0064], and [0068]) all require specific query translations to cause those improvements, rather than a general replacement of a ROLAP sort operation.  
Claims 1 and 7 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim includes no additional elements. All of the claimed elements are directed towards either analyzing data in the form of determination steps or modifying a query as a result of the data analysis. Claim 13 contains a memory and processor. However, the memory and processor are recited as generic computing elements and thus are not sufficient to amount to significantly more than the judicial exception.  
Dependent claims 2, 8, and 14 are directed towards clarifying the technical environment of the database. This does not integrate the mental process into a practical application nor provide additional elements to amount to significantly more than the judicial exception. 
Dependent claims 3-4, 9-10, and 15-16 are directed towards transforming data of the database. This does not integrate the mental process into a practical application nor provide additional elements to amount to significantly more than the judicial exception. 
Dependent claims 5-6, 11-12, and 17-19 are directed towards specific query language, which does not integrate the mental process into a practical application nor provide additional elements to amount to significantly more than the judicial exception. 

Response to Arguments
Applicant's arguments filed 1 April 2022 have been fully considered but they are not persuasive. 

Applicant argues that “to the extent that a judicial exception is recited in the claims, it is integrated into a practical application. As recited throughout Applicant’s specification, the claimed invention improves the functioning of a computer by improving CPU and memory utilization.” 
In response to this argument, as noted in the rejection above, while the modified SQL statement is provided to an execution engine for execution, the modified SQL statement is never actually executed in the claims. Because of this, the claim remains a mental process in which a human equipped with pen and paper or a generic computer may perform each of the claimed embodiments. 
Additionally, it is noted that all of the recitations of efficiency gains in the specification (such as described in paragraphs [0059]-[0060], [0064], and [0068]) all require specific query operations to cause those improvements, rather than a general replacement of a ROLAP sort operation with any operation. There does not appear to be any recitation in the specification of a general replacement of a ROLAP sort operation with any kind of operation that produces measurable efficiency gains. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/Primary Examiner, Art Unit 2152